Mr. Justice Moore
delivered the opinion of the court.
This is a claim for damages which the plaintiff, Walter M. Pierce, alleges he will sustain if the county court of Union County opens a county road across his premises. The facts involved herein are almost identical with the details stated in the case of Miller v. Union County, 48 Or. 266 (86 Pac. 3), except that in the case at bar the board of county road viewers found-that Pierce would sustain no damages by the opening of the proposed, road. The county court on October 8, 1905, approved this report as to the damages, but continued the matter as to establishing the road until January 5, 1906, when the route surveyed was declared a public highway. The plaintiff, 17 days thereafter, perfected an appeal from the latter order, and, the cause having been transferred to the circuit court for that county, the appeal was dismissed, -and from such judgment an appeal was taken to this court.
The question here presented having been considered in and decided adversely to plaintiff’s contention in the case adverted to, it follows that the judgment should be ¿firmed, and it is so ordered. Aeeirmed.